Title: From Thomas Jefferson to Christopher Gore, 12 July 1792
From: Jefferson, Thomas
To: Gore, Christopher



Sir
Philadelphia July 12. 1792.

The date of the inclosed bank post note for 19 Dol. 50. cents, will shew you how long it has by an accident been delayed. Being put into a bundle of papers where it would regularly have come under my eye to be forwarded, it slipped into the fold of one, and by it’s extreme thinness escaped observation, and hazard alone brought it at length into notice. I lose no time now in conveying it to you with my acknolegements for your attention in procuring the laws, and assurances of the sentiments of respect with which I have the honor to be Sir Your most obedt: & most humble servt

Th: Jefferson

